DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 11, 2021.  Claims 1-16, 20 and 21 are cancelled claims.  Claims 17, 22, and 26 were amended.  Claims 17-19 and 22-36 are pending.
The objection to claim 22 set forth in the March 22, 2021 office action is withdrawn due to the amendment received June 11, 2021.
The rejection of claim 26 under 35 U.S.C. 112(d) set forth in the office action mailed March 22, 2021 is withdrawn due to the amendment received June 11, 2021.
The rejection of claims 17-19 and 22-36 under 35 USC 102(a)(1) as being anticipated by Kim et al. (US 2011/0084254 A1) is withdrawn due to the amendment received June 11, 2021.
The rejection of claims 17, 19, 22, and 25-36 under 35 USC 103 as being unpatentable over Kim et al. (US 2011/0084254 A1) is withdrawn due to the amendment received June 11, 2021.

Claim Objections
Claim 17 is objected to because of the following informalities:  
It appears a comma should be inserted prior to the word “phenyl” in the section defining variable R2 for the purpose of clarity (see page 7 of 06/11/2021 claim set). 
Claim 18 is objected to because of the following informalities:  
Ar5” in two occurrences.  Applicant changed the group to Ar5 from ArS in the 01/21/2021 claim set without indicating an amendment was made in the claim markings and an “Amended” status identifier was not used in the 01/21/2021 claim set.  Amendment back to the originally recited ArS group is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 and 22-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   All dependent claims are included in the rejection as claim 17 is the only independent claim.
Claim 17 recites “wherein the dashed bond denotes the linking to Ar5 or to the phenoxazine structure if Ar5 is absent”.  While a variable ArS is described by the specification (see page 7, line 13 as filed), it is not seen where the disclosure supports this claim limitation directed to a variable Ar5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All dependent claims are rejected as claim 17 is the independent claim.
Claim 17 recites the limitation "the phenoxazine structure" on page 5 of the 06/11/2021 claim set.  (Also, claim 23 recites “the phenoxazine structure”). There is insufficient antecedent basis for this limitation in claim 17 as the specific term “phenoxazine” is not previously stated earlier in claim 17.
Claim 17 recites “wherein the dashed bond denotes the linking to Ar5 or to the phenoxazine structure if Ar5 is absent”.  The chemical formula contains no variable Ar5
Claims 17 and 18 set forth a limitations directed to a variable E0, but there is no variable E0 in any of recited formulas Ar1’-1, Ar1’-2, Ar1’-3 or Ar1’-4.  Accordingly, the metes and bounds of the E0 variable is considered indefinite and not understood.
Claim 23 recites the limitation “the phenyl phenoxazine structure”. There is insufficient antecedent basis for this limitation in claim 23 as the specific term “phenyl phenoxazine” is not previously stated earlier in claim 17 or 23.
Claim 24 recites the limitations "the two phenyl rings condensed on" and “the central oxazine ring”.  There is insufficient antecedent basis for these limitations in claim 24. Claims 17 and 24 do not set forth these specific terms prior to the occurrence of these two limitations.
Claim 27 recites introduction of heteroaryl or diarylamino groups para to the N atom of a phenoxazine derivative in a method of making a claim 17 compound, but it is not seen how a final product compound of claim 17 as currently recited would have a heteroaryl or diarylamino group para to the N atom of the core phenoxazine group given the current definitions for Ar or substituents on Ar. Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 
Claim 18 sets forth Ar1 groups that are already recited in amended claim 17 and variable E0 is effectively already a single bond in amended claim 17 (see above 112(b) rejection regarding E0 as no longer being present within amended claim 17).  It is not seen how claim 18 further limits claim 17 in view of the amendments made to claim 17 in the 06/11/2021 claim set.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Independent claim 17 was amended in the 06/11/2021 claim set.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786